Citation Nr: 0201142	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  97-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.

2.  Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.

3.  Entitlement to a compensable rating for scoliosis of the 
thoracic spine with neck pain.

4.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to July 
1995.

This appeal arises from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Washington, DC Regional 
Office (RO) that, in pertinent part, granted service 
connection for right knee patella femoral syndrome, 
hydrarthrosis, and assigned an evaluation of 0 percent; 
granted service connection for left knee patella pain 
syndrome, hydrarthrosis, and assigned an evaluation of 0 
percent; granted service connection for scoliosis of the 
dorsal spine with pain radiating to the neck, and assigned an 
evaluation of 0 percent; and granted service connection for 
low back strain with scoliosis and assigned an evaluation of 
10 percent.

The Board notes that a hearing was scheduled at the RO before 
a Member of the Board in March 2001 pursuant to the veteran's 
request.  The veteran failed to report for this hearing.  
Consistent with the January 2001 hearing notice letter to the 
veteran, as she failed to appear for the Board hearing, and a 
request for a postponement has not been received, this case 
is being processed as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702.

This case was remanded in May 2001 for further development.  
The case was thereafter returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
compensable ratings for patellofemoral syndrome of the right 
knee, patellofemoral syndrome of the left knee, and scoliosis 
of the thoracic spine with neck pain, and entitlement to a 
rating in excess of 10 percent for lumbar strain with 
scoliosis has been obtained by the RO.

2.  The veteran's service connected patellofemoral syndrome 
of the right knee and service connection patellofemoral 
syndrome of the left knee are both manifested by complaints 
of pain on examination, but full range of motion and no 
clinical showing of functional limitation due to pain or time 
lost from work.  There is no instability and x-rays show no 
degenerative signs.

3.  There is no showing of symptomatology related to the 
service connected scoliosis of the thoracic spine with neck 
pain.  The veteran has complained of back and neck pain, 
however there is no clinical evidence to support her 
complaints.  On examination, range of motion of the thoracic 
spine is normal with no pain.

4.  The manifestations of the veteran's service connected 
lumbar strain with scoliosis include pain on examination and 
complaints of pain by the veteran.  Examination shows normal 
range of motion of the lumbar spine with scoliosis.  There is 
no clinical showing of symptomatology that would demonstrate 
more than slight limitation of motion, or more than strain 
with characteristic pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for patellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§ 3.102 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2001).

2.  The criteria for the assignment of a compensable rating 
for patellofemoral syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§ 3.102 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2001).

3.  The criteria for the assignment of a compensable rating 
for scoliosis of the thoracic spine with neck pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.102 and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.31, 4.71a, Diagnostic Code 5291 (2001).

4.  The criteria for the assignment of a rating in excess of 
10 percent for lumbar strain with scoliosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§ 3.102 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence in this case shows that in service, the veteran 
had very mild scoliosis, left dorsal and right lumbar, noted 
on entry in service in November 1992.  In June 1994, 
September 1994, October 1994, November 1994, December 1994, 
January 1995, February 1995, and March 1995, the veteran was 
seen with complaints of painful knees; assessments included 
mild knee arthritis, hydrarthrosis of the knees, and 
beginning in January 1995, patellar femoral syndrome.  She 
was put on profile.  In January 1995, the veteran was 
additionally seen with complaints of pain in the low back and 
the midscapular area.  The impression included 
musculoskeletal strain and mild scoliosis.  She was put on 
profile.  On separation examination in June 1995, the lower 
extremities and spine were clinically evaluated as normal.  
It was noted that there was full strength and full range of 
motion of the knees bilaterally and of the back.  A report of 
medical history included that the veteran had bilateral knee 
problems since 1993, secondary to running, treated with 
physical therapy and exercise, on current examination the 
knees were evaluated as normal with no complications and no 
sequela.  Additionally, it was noted that the veteran had a 
lower back problem since January 1995, secondary to stress 
related issues, treated with physical therapy and home 
exercises, valium, and muscle relaxers for two to three 
months, with none used since April 1995.  On examination the 
back was currently evaluated as normal with no complication 
and no sequela.   

A private treatment record from December 1994, during her 
military service, includes that the veteran was seen with 
complaints of pain in both knees for approximately one year.  
The pain had all the characteristics of a femoro-patellar 
pain.  There was additionally a small cracking as well 
positive Zohlen sign.  It was probably a retro-patellar 
chondritis.  The x-rays and CT scan were negative except for 
the presence of a small bone cyst posterior of the left knee.  
The veteran had less complaints about the left knee.  It was 
thought that the cyst was not related to the pain the veteran 
complained about at the present time.  The situation was 
complex because at 180 degrees of extension there was a minor 
genu valgum, but as the veteran had a recurvatum, the 
phenomenon in recurvatum became a varus.  This was also 
accompanied by a medial torsion of the femur.  These three 
elements were minor individually but they caused problems 
with the patella which was aggravated by the type of 
activities the veteran was involved in.  This was, therefore, 
a problem with the exercises that were her duties and with 
her ability to do them.

In August 1995, the veteran filed a claim for service 
connection for pain in both knees, and pain in the neck and 
back area.  

In February 1996, the veteran submitted copies of service 
medical records and copies of medical texts in support of her 
claim.  She reported that regarding the knees, she had 
difficulty with standing, sitting, squatting, kneeling, 
running, jogging, continuous walking, and bicycling.  On a 
daily basis, she would alternate continuously between 
sitting, standing, and walking to alleviate some of the pain.  
She could not carry anything too heavy because her knees 
could not withstand the added pressure.  The pain was 
constant and any relief from medication or physical therapy 
was only temporary.  Daily, her knees would pop, crack, 
grind, and hurt enough to cause her to limp.  As to her back 
pain, diagnosed as musculoskeletal strain, the pain would 
begin in the lower back area and would spread into the neck, 
shoulders, and lower back.  The pain in the shoulders and 
neck would cause headaches.  She would have difficulty 
holding her head up all day.  Eventually the pain would reach 
down her arms causing difficulty with holding objects and 
holding her arms up.  She would have to sleep on her back 
with pillows under the knees.  She could not lift or carry 
anything heavy.  She could not lean or bend over.  She had to 
have constant support for her back and several nights a week 
when she would come home from work, she would lie on her back 
with her knees up to relieve the pain.  Any relief from 
physical therapy and medications was only temporary and 
minor.  In summary she reported that living with constant 
pain affected her professional life because she would work 
everyday with pain and discomfort.  She would be worn out and 
exhausted.  She was limited in work ability because she could 
not lift, pull, push, drag, or carry anything that weighed 
over 10 pounds.  

On a VA examination in December 1995, the veteran reported, 
in part, pain in both knees, neck and back.  Posture and gait 
were normal.  The neurological examination was considered 
normal.  It was noted that the veteran reported pain in areas 
to include both knees, neck, back not explained by an 
internal disease.  The diagnoses included healthy young 
woman.

By rating action of March 1996 service connection was granted 
for right knee patella femoral syndrome, hydrarthrosis, with 
an evaluation of 0 percent; service connection was granted 
for left knee patella pain syndrome, hydrarthrosis, with an 
evaluation of 0 percent; service connection was granted for 
scoliosis of the dorsal spine with pain radiating to the neck 
with an evaluation of 0 percent; and service connection was 
granted for low back strain with scoliosis with an evaluation 
of 10 percent.

On a VA fee basis orthopedic examination in May 1999, the 
veteran reported that almost every day she had low back pain 
that sometimes radiated to her neck and neck muscles, though 
seldom to the lower extremities.  Squeezing, sneezing, or 
increased bowel pressure did not cause any complaints.  She 
was not incontinent.  She had normal motor and sensory 
feeling in her lower extremities.  Her complaints were 
aggravated by incorrect sitting, long standing, laying down, 
and hard physical labor.  She had relief from laying flat and 
sitting well supported.  Currently she did not use medication 
and did not do physiotherapy.  She complained of pain around 
the kneecap and sometimes cracking and popping.  She did not 
complain of instability or giving way.  She had feelings of 
stiffness.  The knee problems occurred during climbing, 
biking, and sitting with bowed knees.  The knee pain limited 
her activities and comfort.  

On examination, it was noted that the veteran was in a 
normal, healthy condition.  On orthopedic examination, there 
was normal position of the pelvis and normal alignment of the 
lower and upper extremities, from the side she had a normal 
lumbar lordosis and a normal thoracocervical kyphosis.  The 
trunk muscles were normal.  From the back, she had a small 
left convex lumbar scoliotic deformity with otherwise normal 
development of the dorsal muscle groups.  There was no pain 
and no tenderness over the processus spinosus and transverse 
processus of the cervical spine.  The motion of the cervical 
spine caused no pain and was in normal range.  The range of 
motion included flexion and extension: 20 - 0 - 30 degrees; 
lateral flexion: 30-0-30 degrees; and rotation to the right 
to 90 degrees and to the left to 90 degrees.  There was no 
impairment of the function of ribs and thoracic spine.  There 
was no tenderness or pain over the costal and sternal 
junctions.  There was some tenderness and pain in the sacral 
lumbar area.  There was slight left convex scoliotic lumbar 
deformity of mild degrees noted by bending.  The motions of 
the lumbar spine, however, were completely normal.  The 
motion of the spine was flexion - extension: 60 - 0 - 30 
degrees; lateral flexion right and left: 30 - 0 - 30 degrees; 
rotation right and left: 35 - 0 - 35 degrees; there was no 
pain in any direction on current examination. 

A gait analysis showed a normal walking pattern.  Tiptoe and 
walking on heels was normal.  Squat could be performed 
normally, but she reported some pain around the kneecap 
bilaterally.  Climbing up from a chair was done in a regular 
way and getting on to the examination table was normal.  On 
examination of the knees, there were no signs of swelling.  
There was no instability of the collateral ligaments and the 
anterior and posterior cruciate ligaments.  There were no 
signs of meniscal lesions.  Bilaterally, there was pain with 
flexion and extension motion of the patella and the patella 
itself was painful on palpation and pressure.  Flexion and 
extension right and left was 150 - 0 - 0 degrees.  On 
examination, there were no signs of motor or sensory loss in 
the upper or lower extremities.  The x-rays of both knees 
showed visible fabellae on the lateral side of both knees.  
Bilaterally, there was a calcification on the lateral medial 
dorsal side of the distal femur about the insertion of the 
gastrocnemius muscle.  There were no signs of degeneration.  
The x-rays of the lumbar spine showed a five segmental lumbar 
spine.  There was a hypertrophy of the left processus 
transverse with a neo-joint with the lateral mass of S1, 
otherwise there were no abnormalities.  The lateral view was 
a normal view of the intervertebral discs, foramen, and 
anterior and posterior elements.  The impression included 
that the veteran had complaints to include low back pain and 
pain in both knees.  On examination, the veteran was in a 
good healthy condition.  There was a normal alignment of the 
lower and upper extremities and a mild scoliotic deformity of 
the lumbar spine.  At the time of the examination, there were 
hardly any complaints except of mild pain while performing 
motion of, in pertinent part, both knees.  The x-rays of the 
lumbar spine showed mild scoliotic deformity and x-rays of 
both knees showed no degenerative signs.  The conclusion 
included physical examination revealed pain in both knees. 

In July 2001, the RO sent the veteran a letter informing her 
of laws regarding development of claims and informing her of 
evidence needed to support her claim.

Included in the claims folder was a December 1996 private 
treatment record that includes that the veteran was seen in 
January 1996 with complaints of pain in the lower back, neck, 
and forehead for one week.  The diagnoses included tension 
headache.  In April 1996, the veteran was seen with back pain 
for a long time, because of scoliosis.  She was to try a 
posture therapist.  In May 1996, the veteran was seen for 
treatment for chondropathy.  Left pulse quadriceps exercises 
were given.  In November 1996, the veteran was seen with 
complaints of low back pain that did not radiate.  She was 
given medication.  

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for entitlement to compensable ratings for 
patellofemoral syndrome of the right knee, patellofemoral 
syndrome of the left knee, and scoliosis of the thoracic 
spine with neck pain, and entitlement to a rating in excess 
of 10 percent for lumbar strain with scoliosis.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist her as to these issues.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  In this regard there has been 
notice as to information needed, an examination has been 
provided, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and her representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claims.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As the issues in this case involve ratings 
assigned in connection with a grant of service connection, 
the Board will follow the mandates of the Fenderson case in 
adjudicating these claims.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

1.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee and for patellofemoral syndrome of 
the left knee.

The veteran's service connected patellofemoral syndrome of 
the right knee and patellofemoral syndrome of the left knee 
are each rated at 0 percent under Diagnostic Code 5299-5257.  
Diagnostic Code 5257 pertains to other impairment of the knee 
and recurrent subluxation or lateral instability.  Under this 
code, a disability evaluation of 10 percent is warranted when 
there is slight impairment or recurrent subluxation or 
lateral instability.  An evaluation of 20 percent is 
assignable when there is moderate impairment or recurrent 
subluxation or lateral instability.  An evaluation of 30 
percent is assignable when there is severe impairment or 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2001).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion due to arthritis (rated under Diagnostic Codes 
5003, 5010, 5260, 5261).  See VAOPGCPREC 23-97. 

In this case, no instability has been reported by the 
veteran, nor has it been noted in treatment records, thus, in 
this case as to either knee, a separate rating under the 
criteria for instability is not warranted.

As to limitation of motion in the knees, treatment records 
and VA fee basis examination show that the veteran has full 
range of motion but complaints of pain.  X-ray findings have 
not revealed any arthritis of the knee.  Gait has been 
reported as normal.  The veteran reported that pain in the 
knees caused her discomfort and she would have to alter her 
activities.  However, there is no clinical evidence from 
treatment records of time lost from work or interference with 
daily activities due to functional limitation of the knees 
caused by pain.  The veteran was requested to submit this 
type of information in support of her claim and no such 
clinical evidence has been received.  There is no clinical 
showing that the pain complained of would cause functional 
limitation as such that would provide for a compensable 
disability of the knees.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In sum, the preponderance of the evidence 
clearly establishes that the symptomatology of the service 
connected right knee disability and of the service connected 
left knee disability does not meet the criteria for an 
increased rating.  

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected right knee 
disability or service connected left knee disability, that 
warrants a higher rating and as such, a higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

2.  Entitlement to a compensable rating for scoliosis of the 
thoracic spine with neck pain. 

The veteran is currently assigned a noncompensable evaluation 
for her service connected scoliosis of the thoracic spine 
with neck pain under Diagnostic Code 5299-5291.  

Under Diagnostic Code 5291, for limitation of motion of the 
dorsal (thoracic) spine, a 0 percent evaluation is warranted 
for slight limitation of motion, and a 10 percent evaluation 
is warranted for moderate or severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2001).

The evidence in this case shows that the veteran has 
complaints of back and neck pain.  However, on examination, 
there was no impairment of the thoracic spine and there was 
normal range of motion of the cervical spine with no pain.  
This evidence does not show that the criteria for a 
compensable rating for scoliosis of the thoracic spine have 
been met.  There has been no additional showing of functional 
limitation due to pain on the VA fee basis examination in May 
1999.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

While the veteran has complaints referable to the back 
including pain and discomfort, there is no clinical showing 
of symptomatology including time loss from work or additional 
treatment records regarding treatment for such symptomatology 
as would be required for a higher rating.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.  

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected scoliosis 
of the thoracic spine with neck pain, that would provide for 
a higher rating and as such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with scoliosis.

The veteran is currently assigned a 10 percent evaluation for 
her service connected lumbar strain with scoliosis under 
Diagnostic Code 5295.  

Under Diagnostic Code 5295, for lumbosacral strain, a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

The veteran's lumbar spine disability may also be rated under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine.  Under this code, a 10 percent rating is warranted for 
slight limitation of motion, a 20 percent evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001). 

The evidence in this case shows that the veteran has pain of 
the low back area, with normal range of motion of the lumbar 
spine and scoliosis.  On examination, there is no 
radiculopathy and no muscle spasm.  Gait and posture are 
normal.  This evidence does not show that the criteria for a 
rating in excess of 10 percent for lumbar strain with 
scoliosis, under any of the Diagnostic Codes related to the 
lumbar spine, have been met.  There is no additional showing 
of functional limitation due to pain as on VA fee basis 
examination in May 1999, the range of motion was normal 
without pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
therefore, any function limitation due to pain has been taken 
into consideration in evaluating the rating assigned. 

While the veteran has complaints referable to the back 
including pain and discomfort, there is no clinical showing 
of symptomatology including time loss from work or additional 
treatment records as would be required for a higher rating.  
Any such symptomatology is again taken into consideration in 
the 10 percent evaluation currently assigned.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.  

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected lumbar 
strain with scoliosis, that would provide for a higher rating 
and as such, the higher rating is not assigned.  The evidence 
is not so evenly balanced as to give rise to a reasonable 
doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee is denied.

Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee is denied.

Entitlement to a compensable rating for scoliosis of the 
thoracic spine with neck pain is denied.


Entitlement to a rating in excess of 10 percent for lumbar 
strain with scoliosis is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

